

116 S3185 IS: Bogus Bonus Ban Act of 2020
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3185IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Ms. Ernst (for herself, Mr. Peters, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the payment of bonuses to contractors for unsatisfactory performance.
	
 1.Short titleThis Act may be cited as the Bogus Bonus Ban Act of 2020.
		2.Linking of award and incentive fees to contract outcomes
 (a)GuidanceNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in coordination with the heads of Federal departments and agencies, shall issue guidance, with detailed implementation instructions (including definitions), on the appropriate use of award and incentive fees in department or agency programs.
 (b)ElementsThe guidance under subsection (a) shall— (1)ensure that all new contracts using award fees link such fees to outcomes (which shall be defined in terms of program cost, schedule, and performance);
 (2)establish criteria for identifying the appropriate level of officials authorized to approve the use of award and incentive fees in new contracts;
 (3)describe the circumstances in which contractor performance may be judged to be excellent or superior and the percentage of the available award fee which contractors should be paid for such performance;
 (4)establish criteria for determining the percentage of the available award fee, if any, which contractors should be paid for performance that is judged to be acceptable, average, expected, good, or satisfactory;
 (5)ensure that no award fee may be paid for contractor performance that is judged to be below satisfactory performance or performance that does not meet the basic requirements of the contract;
 (6)prohibit roll over award fees that are not earned in one award fee period to a subsequent award fee period or periods;
 (7)ensure that Departments and agencies, not later than 30 days after completion of the requirement set forth in subsection (d)—
 (A)collect relevant data on award and incentive fees paid to contractors and provide for the inclusion of such information, including a listing of each award and incentive fee so paid, on USAspending.gov, the searchable website of government spending established pursuant to section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–206; 31 U.S.C. 6101 note); and
 (B)have mechanisms in place to evaluate such data on a regular basis; and (8)provide for the development of performance measures to evaluate the effectiveness of award and incentive fees as a tool for improving contractor performance and achieving desired program outcomes.
 (c)Return of unearned bonusesAny funds intended to be awarded as incentive fees that are not paid due to the inability of a contractor to meet the criteria established by this section shall be deobligated and made available for purposes for which the funds are otherwise allowable.
 (d)Inclusion of award fee as award type filter on USAspending.govThe Secretary of the Treasury shall include award fee as a filter on USAspending.gov.